Citation Nr: 0701908	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-14 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for residuals of a 
right hip fracture.  

3.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1983, December 1990 to July 1991, and again from 
January 2004 to March 2004.  He also has unverified active 
duty for training (ACDUTRA) from the North Carolina Army 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
()Board) on appeal from a March 2005 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the aforementioned claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for low back, residuals of a 
stress fracture of the right hip, and a right knee disorder.  
He maintains that these disorders began during marching and 
training in March 2003 at Ft. Benning, Georgia, as he 
prepared to go to Iraq.  

A review of the most recent service medical records show that 
the veteran did have the aforementioned disorders in 2003, 
and it was determined that he was disabled by these 
conditions that were determined to exist prior to duty.  
Specifically, his medical records indicated as to the lumbar 
spine disc degeneration, that the veteran's symptoms did not 
start until March 2003 and the natural history of x-ray 
findings take longer than six months to develop, therefore 
the examiner assessed that the condition existed prior to 
March 2003.  However, other medical records indicated that 
the conditions began prior to 2003 because the veteran 
indicated that he had these complaints before when training 
in the 1990's, and they resolved after the training.  In any 
event, only records reflective of the veteran's last active 
duty period in 2003 and 2004 are associated with the claims 
folder.  None of the veteran's Army National Guard service 
has been verified, nor have any medical records from that 
time period been obtained and associated with the claims 
folder.  Although requested from his unit, it does not appear 
that an attempt was made to locate these records from the 
National Personnel Records Center.  This should be done.  

The veteran underwent VA examination for these claimed 
conditions in December 2004.  The veteran's claims folder was 
not available for review at the time of the examination.  It 
is important to note that no opinion was rendered as to the 
etiology of the veteran's conditions and whether they were at 
least as likely as not incurred as a result of service.  

Additionally, the veteran testified at a Travel Board hearing 
in March 2006.  At that hearing, he indicated, in pertinent 
part, that he was seen for his complaints in March 2004, 
given medication and exercises to perform for two weeks, did 
them, had continued complaints, and was sent off post to a 
private physician for treatment for the conditions.  He did 
not indicate the name of the physician and there are no 
private medical records associated with his most recent 
service medical records.  Those private treatment records 
should be obtained, if available, and associated with the 
claims folder.  

Further, the veteran also testified at his Travel Board 
hearing, that he receives treatment for the alleged 
conditions from the VA Medical Centers at Fayetteville, NC, 
and Columbia, South Carolina, and VA Outpatient Clinic, 
Florence, South Carolina.  He also indicated that he was to 
undergo an MRI of his right hip at Ft. Jackson in March 2006.  
These records should be obtained and associated with the 
claims folder.  

Finally, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Additionally, this notice must include notice of the 
type of evidence necessary to receive a higher disability 
rating, as well as notice of the type of evidence necessary 
for the assignment of an effective date if a higher rating is 
awarded.   In the present appeal, the appellant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Contact the National Personnel 
Records Center (NPRC), the Army National 
Guard, or any other appropriate agency, 
to verify all of the veteran's periods of 
active duty, ACDUTRA, and INACDUTRA.  
Service records providing points are not 
helpful in this regard.  All service 
medical records during his active 
military service, ACDUTRA and INACDUTRA 
should be obtained and associated with 
the claims folder.  If no service records 
can be found, or if they have been 
destroyed, a) ask for specific 
confirmation of that fact and b) again 
request that the veteran submit any 
verification of his periods of active 
duty, ACDUTRA and INACDUTRA.  

3.  Obtain any and all of the veteran's 
VA treatment records (i.e. records from 
Fayetteville, Columbia and Florence VAMC) 
and associate them with the claims 
folder.  Additionally, an attempt should 
be made to obtain records of the 
veteran's March 2006 MRI from the clinic 
at Ft. Jackson.  

4.  The veteran should be provided a VA 
orthopedic examination.  The claims 
folder should be reviewed by the examiner 
prior to the examination of the veteran.  
All indicated studies should be provided.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's claimed disorders 
occurred during a period active duty, or 
ACDUTRA/INACDUTRA.  To assist the 
examiner in addressing this question, 
provide he/she with a list of all of the 
veteran's periods of ACDUTRA/INACDUTRA.  
Only service during active duty, ACDUTRA, 
or INACDUTRA should be noted.  A complete 
rationale for any and all opinions 
provided must be made.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





